



COURT OF APPEAL FOR ONTARIO

CITATION:
Katz v. Katz, 2014 ONCA 606

DATE: 20140825

DOCKET: C57255

Doherty, Simmons and Tulloch JJ.A.

BETWEEN

Orly Katz

Applicant (Appellant)

and

Neil Ari Katz

Respondent (Respondent)

Rodica David, Q.C. and Jennifer Krob, for the appellant

Susan Harris, for the respondent

Heard: May 22, 2014

On appeal from the order of Justice Anne Mullins of the
    Superior Court of Justice, dated June 5, 2013.

Simmons
    J.A.:

A.

introduction

[1]

The issues on this appeal arise from an enforcement proceeding
    that followed an acrimonious divorce.

[2]

In June 2013, the appellant brought two motions for enforcement
    of the respondents obligations under a divorce order to: i) contribute to expenses
    under s. 7 of the
Federal Child Support Guidelines
, S.O.R./97-175, for
    the parties two younger children, and ii) obtain a $500,000 life insurance
    policy and designate the children as beneficiaries of the policy.

[3]

In the first motion, the appellant asked for a finding of
    contempt against the respondent. In the second motion, the appellant requested specific
    orders for the enforcement of the respondents obligations, including an order
    that the respondent pay a specified amount per month on account of anticipated
    s. 7 expenses, and an order that the appellant be entitled to obtain the
    required insurance and collect the premiums in the same manner as if it were child
    support.

[4]

In response, the respondent made a partial payment on account of s.
    7 expenses but argued that the appellants claim for s. 7 expenses was not in
    compliance with the divorce order. Further, the respondent claimed that he had
    been prevented from obtaining the required life insurance because he was
    diagnosed with, and had surgery for, prostate cancer.

[5]

The motion judge dismissed both motions and made
    no order as to costs.

[6]

The appellant appeals the dismissal of the
    enforcement motion and the dismissal of the contempt motion as it relates to
    the appellants failure to obtain life insurance. She also applies to introduce
    fresh evidence on appeal. In addition, she asks that she be awarded costs of
    the enforcement motion on a substantial indemnity basis as provided for in the
    divorce order. The appellant does not appeal the dismissal of the contempt
    motion as it relates to the alleged failure to pay s. 7 expenses.

[7]

For the reasons that follow, I would dismiss the
    fresh evidence motion and the appeal.

B.

background

[8]

The appellant and the respondent separated in May 2004 following
    an 18-year marriage. They have three children, now 15, 22 and 26 years of age. The
    oldest child married in 2008. The parties were divorced by an order dated April
    26, 2010 (the divorce order). Under the terms of the divorce order, the
    appellant has custody of the two younger children.

[9]

In addition to lump sum spousal support and periodic child and
    spousal support, the divorce order requires that the respondent: i)
pay 50% of specified s. 7 expenses for the two younger children
    based on a monthly summary to be provided by the appellant with supporting
    receipts; ii) obtain a life insurance policy for $500,000 and provide a copy of
    that policy to the appellant within 60 days of the date of the divorce order;
    and iii) designate his children as beneficiaries of the life insurance policy. The
    divorce order also provided, at para. 51, that the appellant would be entitled
    to full indemnity costs if she was required to bring a motion to enforce
    payment of the s. 7 expenses.

[10]

On May 23, 2013, the appellant served a motion returnable
    on June 5, 2013 for a finding of contempt against the respondent arising from
    the respondents alleged persistent failure to pay his share of the required s.
    7 expenses and from his failure to obtain the required life insurance policy.
    The appellant brought a further motion returnable on the same date for
    enforcement of these obligations.

[11]

As part of the latter motion, the appellant
    asked, among other things, that the respondent disclose his entire medical and
    hospital charts, that she be at liberty to obtain the life insurance required
    under the divorce order, that the cost of the life insurance premiums be
    enforceable as child support and that the respondent preserve any savings he
    may have pending compliance with his life insurance obligation.

[12]

In relation to s. 7 expenses, the appellant
    asked that the respondent pay $16,524.32 on account of arrears (that amount being
    half of $33,048.65 of s. 7 expenses the appellant claimed to have incurred). In
    addition, the appellant asked for an order requiring the respondent to make
    monthly payments of $896.50 on account of ongoing s. 7 expenses and that these
    payments be enforced by the Director of the Family Responsibility Office. The also
    appellant sought interest expenses relating to her expenditures for s. 7
    expenses and costs of her enforcement motion on a substantive recovery basis
    as per para. 51 of the divorce order.

[13]

The respondent disputed the appellants claim
    that he had not complied with the terms of the divorce order relating to s. 7
    expenses, arguing that many of the expenses claimed by the appellant on account
    of arrears were either inflated, improper, not properly documented or not
    previously documented. Prior to the return date of the motion, the respondent
    sent a money order to the appellant for $9,350.85, the amount he acknowledged
    was owed on account of s. 7 expenses in accordance with the appellants
    material.

[14]

In addition, the respondent submitted that he
    had made reasonable efforts to obtain the required life insurance policy but
    had been prevented from doing so because he was diagnosed with prostate cancer
    following medical tests conducted for his insurance application and ultimately
    underwent surgery for prostate cancer.

[15]

The motion judge dismissed the appellants
    motions, holding that [t]he evidence is such [that] I am satisfied that the [r]espondent
    has complied with the [divorce order]. Concerning costs, the motion judge
    stated, [a]s [the respondent] is self represented, though entitled to costs, I
    make no order as to costs.

C.

The divorce order

[16]

The divorce order was made following a seven-day
    trial at which both parties were unrepresented. The formal order is derived
    from a section of the trial judges reasons for judgment setting out the terms
    of her order. The divorce order contains 70 paragraphs and includes, among
    other things, detailed provisions concerning custody, parenting time, the appointment
    of a parenting coordinator, child support, s. 7 expenses, spousal support, and
    the respondents obligation to obtain life insurance.

(1)

Obligation to contribute to s. 7 expenses

[17]

The divorce order specifies certain s. 7
    expenses to which the respondent was obliged to contribute and also provides
    that if any other s. 7 expense issue should arise, the assistance of the
    parenting coordinator should be sought. Failing that, the matter should be
    resolved by a court of competent jurisdiction. In addition, the divorce order
    stipulates that the respondent is required to pay his share of s. 7 expenses
    within 30 days of receiving a monthly summary of the expenses incurred with
    receipts attached.

[18]

The trial judges reasons relating to s. 7
    expenses, although not included in the formal divorce order, note that the
    table amount of child support paid by the respondent already includes some
    contribution towards the childrens extra curricular activity, entertainment,
    and travel expense. Accordingly, the trial judge disallowed certain
    expenditures claimed by the appellant as s. 7 expenses, including school bus
    transportation, which she said was approximately $65 per month per child.

[19]

Relevant portions of the divorce order relating
    to s. 7 expenses include the following:

51. The parties shall share the section 7
    expenses equally. Section 7 expenses shall include the following:



(b) Post-secondary education costs and
    expenses incidental thereto, including without limitation tuition, books,
    supplies, equipment, residency, food, and transportation. [The appellant] shall
    continue to claim the tuition expense or the eligible portion thereof on her
    income tax return and the parties shall equally share the net expense.



(g) The cost of private Hebrew school; any
    difference between the subsidy and the actual expense shall be shared equally
    by [the respondent and the appellant]. In the event there is any special tax
    treatment afforded such tuition, it shall be the net expense that is shared
    equally.

Should any other section 7 expense issue arise
    in the future, the assistance of the parenting coordinator shall be sought to
    resolve this dispute. In the event the parenting coordinator is unable to
    resolve the disagreement, then the matter may be decided by a court of
    competent jurisdiction. Commencing the 1st January 2010, [the appellant] shall
    submit to [the respondent], on a monthly basis, a summary of the childrens
    section 7 expenses, as itemized herein, with receipts attached. [The
    respondent] shall reimburse [the appellant] his 50% share of those expenses or
    the net expense as the case may be, within 30 days of receipt of the summary
    with receipts. If [the appellant] is required to bring a motion to enforce this
    provision, she shall be entitled to her cost on a full indemnity basis.

(2)

Obligation to obtain life insurance

[20]

In the divorce order, the respondents
    obligation to obtain and maintain life insurance was premised on his obligation
    to pay child and spousal support.

[21]

Under the divorce order the appellant was
    ordered to pay $1,766.00 per month on account of child support based on an
    annual income for 2008 of $130,587.88; $25,000 on account of compensatory
    spousal support; $20,800 on account of arrears of spousal support; and $800.00
    per month on account of periodic spousal support.

[22]

Payment of the compensatory spousal support was
    secured through directions relating to the distribution of a bank account. Payment
    of arrears of child and spousal support was secured through directions relating
    to the distribution of the same bank account as well as directions concerning
    distribution of the proceeds of sale of the matrimonial home.

[23]

The divorce order provided that the maximum
    duration of the respondents periodic spousal support obligation is 17 years
    from May 18, 2004. The divorce order also provided that periodic spousal
    support would be subject to review upon termination of the respondents child
    support obligation in relation to each of the two youngest children of the
    marriage.

[24]

Relevant terms of the divorce order concerning
    life insurance read as follows:

66. [The respondent] shall obtain and maintain
    life insurance in the amount of $500,000.00, with the children named as
    beneficiaries and [the appellant] named as trustee, and:

(a) He shall provide [the appellant] a copy of
    the said policy within sixty (60) days of the release of these reasons for
    judgment.



(c) When [the respondents] obligation to pay
    child support and spousal support ends, he will be free to deal with the policy
    as he deems fit, and [the appellant] shall sign whatever documents are
    necessary in order to effect this intention.



(e) In the event of a review of child support,
    section 7 expenses, and/or spousal support, the requirement for life insurance
    may be adjusted and shall reflect sufficient security.

[25]

Although the trial judge stated that the
    appellant would be entitled to full indemnity costs if she was required to
    bring a motion to enforce the s. 7 expenses provided for in the judgment, at
    para. 88 of her reasons, the trial judge sounded a note of caution concerning
    the advisability of litigating other issues:

[T]he court cautions the parties to weigh the
    potential costs of litigation against the amount of the expense in dispute and
    to be mindful of the courts discretion to award costs to a successful party,
    whether that party is represented by a lawyer or not.

D.

The motion judges reasons

[26]

The motion judge dealt with the issues before
    her in a brief handwritten endorsement. Concerning s. 7 expenses, she said:

[The respondent] takes issue with the quantum
    of special expenses incurred and whether or not some are duplicative. As well, notice
    has not been given as the necessary particulars to his payments he says [sic].
    He has carefully analyzed all of the alleged expenses and made a calculation of
    his obligation. He has paid this sum, which constitutes 50% of the total cost.

[27]

Concerning the respondents life insurance
    obligation, the motion judge noted that the respondent had been diagnosed with
    prostate cancer and that he had undergone radical surgery. She continued:

A letter from IPS insurance confirms he [sic]
    his ineligibility for traditional life insurance. That letter says that
    reconsideration may be given 2 years post. The letter does not address the
    possibility of non traditional life insurance. While [the appellant] seeks to
    insure the [r]espondent and pass on the costs, I am not aware of the legal
    proposition by which [the appellant] can insure the [r]espondents] life.

[28]

The motion judge concluded that the evidence
    [was] such that she was satisfied that the [r]espondent ha[d] complied with
    the [divorce order]. She therefore dismissed the appellants motions.

E.

Issues on appeal and Analysis

(1)

Did the motion judge err in dismissing the appellants enforcement
    motion as it related to s. 7 expenses?

[29]

As her first ground of appeal, the appellant argued
    that the motion judge erred in dismissing the enforcement motion as it related
    to s. 7 expenses by ignoring or failing to advert to evidence of the following
    matters: i) the respondent's history of failing to pay s. 7 expenses; ii) the
    appellant's responses to the respondent's analysis of the s. 7 expenses claimed;
    and iii) the respondent's late payment of the s. 7 expenses at issue.

[30]

The appellant also filed fresh evidence which
    she claims further demonstrates the respondent's ongoing pattern of failing to
    pay s. 7 expenses.

[31]

The appellant asked that we make the order she
    says the motion judge should have made, namely an order requiring that
    respondent pay a monthly specified sum on account of s. 7 expenses and that
    such payment be enforced by the Director of the Family Responsibility Office.

[32]

We did not call on the respondent to respond to the
    appellants submissions concerning this issue. Based on our review of the
    record, it was open to the motion judge to conclude, as she did, that the
    respondents analysis of the appellants s. 7 expense claim was reasonable and
    that he had complied with his obligation under the divorce order by paying
    $9,350.85 on account of s. 7 expenses in response to the appellants motion.

[33]

For example, in the appellants response to the
    respondents analysis of the appellants claim, the appellant acknowledged that
    at least one of the s. 7 expenses for which she had demanded payment had
    already been paid, namely 50% of the youngest childs 2010-11 school tuition. Further,
    a review of the record demonstrates that the appellant did not provide proper
    receipts for all the claimed s. 7 expenses as required under the terms of the
    divorce order.
For example: i) for auto insurance expenses, statements
    of the cost as opposed to receipts were provided; ii) for orthodontic expenses,
    only estimates without receipts were provided; and (iii) for tuition expenses,
    the amounts set out in the appellants affidavit are inconsistent and do not
    correspond to the documentation provided.

[34]

In addition, the appellant claimed half the cost
    of a laptop computer purchased for $1,826.19 in 2012 as a s. 7 expense.
    According to the respondent, this was not a proper s. 7 expense because, in
    2011, he paid half the cost of a laptop computer for the older child, who was
    then enrolled in university. While acknowledging that the 2011 laptop was a specified
    s. 7 expense under para. 51(b) of the divorce order, the respondent asserted
    that the 2012 laptop, which he believed was purchased for the younger child, was
    not and that, in any event, the 2012 laptop was unnecessarily expensive. In her
    responding material, the appellant asserted only that both children use the
    2012 laptop and that, in any event, a new computer was required.

[35]

Further, in her material, the appellant advanced
    a claim for half the cost of the childrens bus passes. When the respondent
    objected that the trial judge had disallowed that expenditure as a s. 7
    expense, the appellant responded, unreasonably in our view, that she was not
    obliged to abide by the trial judges direction because it was not included in
    the formal divorce order.

[36]

Taking account of the specific provisions of the
    divorce order, it was open to the motion judge to accept the respondents
    analysis of the s. 7 expenses as reasonable. Moreover, having determined that
    the respondent had complied with the divorce order, it was unnecessary that the
    motion judge address the appellants argument about a history of
    non-compliance. In the circumstances, the motion judge made no error in dismissing
    the enforcement motion as it related to s. 7 expenses.

[37]

As for the appellants fresh evidence motion, in
    our view, the material filed demonstrates nothing more than the continuing
    conflict between the parties concerning the propriety of particular s. 7
    expenses. The fact of an ongoing disagreement between the parties, standing
    alone, does not justify an order for ongoing enforcement as claimed by the
    appellant. Moreover, this is not the proper forum in which to litigate the
    propriety of s. 7 expense claims made by the appellant subsequent to the date
    on which the order under appeal was heard.

(2)

Did the motion judge err in failing to award the appellant
    substantial indemnity costs of the enforcement motion?

[38]

The appellant argued that even if respondent was
    successful in resisting her first ground of appeal, the motion judge erred in
    failing to award her substantial indemnity costs of the enforcement motion
    because the respondents obligation to pay substantial indemnity costs under
    para. 51 of the divorce order was triggered when the respondent paid a portion
    of the s. 7 expenses claimed by the appellant in response to her motion.

[39]

I would not accept this submission.  Despite
    para. 51 of the divorce order, the issue of costs remained within the
    discretion of the motion judge.  In making the divorce order, the trial judge
    was not entitled to bind the discretion of a judge dealing with a subsequent
    motion.

[40]

In any event, the appellant failed to
    demonstrate that she complied with the terms of the divorce order regarding
    claiming s. 7 expenses.  The appellant did not submit as part of her motion
    material proof that she had complied with the requirement in the divorce order
    that she submit to the respondent a monthly summary with receipts of the s. 7
    expenses for which she claimed reimbursement.

[41]

In his responding affidavit, the respondent
    deposed that many of the expenses claimed by the appellant were either not
    requested or not properly documented prior to the motion and that some of the
    expenses remained undocumented. Moreover, a review of the appellants receipts
    submitted on the motion reveals that some were obtained shortly before delivery
    of the motion materials.

[42]

In the circumstances, I see no error in the
    motion judges decision to not award costs of the enforcement motion to the
    appellant.

(3)

Did the motion judge err in failing to find the respondent in
    contempt for failing to obtain the life insurance specified in the divorce
    order?

[43]

The appellant argues that the motion judge erred
    in failing to find the respondent in contempt based on the respondents failure
    to obtain the life insurance specified in the divorce order. In particular, the
    appellant submits that the motion judge erred by ignoring evidence that the respondent
    failed to apply for insurance within 60 days following the divorce judgment and
    that he subsequently failed to make adequate efforts to apply for and obtain
    such insurance. Further, the appellant contends that the respondent failed to
    provide any evidence that he made inquiries concerning other forms of life
    insurance that might be available other than traditional life insurance.

[44]

In her material filed on the original motions, the
    appellant deposed that she had inquired with a life insurance agent and was
    advised that men in [the respondents] position may still be insurable with
    reasonable premiums, even though they had a medical history with prostate
    issues.

[45]

On appeal, the appellant seeks to introduce
    fresh evidence concerning the availability of life insurance through a non-medical
    requirement carrier. The fresh evidence consists of the affidavit of a law
    clerk stating that an insurance and investment advisor had confirmed that the
    respondent qualifies for life insurance coverage up to $300,000. A letter from
    the insurance and investment advisor is attached as an exhibit to the law
    clerks affidavit. The letter states that the insurance and investment adviser
    is able to offer the respondent up to $300,000 of term 20 life insurance
    through a non-medical requirement carrier. According to the letter, premiums
    for $200,000 to $300,000 of insurance range from $513.44 to $766.80 per month.
    Further, the carrier has a 24 month pre-existing condition clause, which means
    that if the insured dies in the first 24 months and the death is linked to a
    pre-existing condition, the premiums are returned to the beneficiary.

[46]

I would not accept the appellant's submissions
    and I would decline to admit the fresh evidence.

[47]

In his affidavit filed in response to the
    appellants motions, the respondent described the steps he took in an effort to
    obtain life insurance and the advice he received concerning the availability of
    life insurance as follows:

·

he went for an insurance retake, consisting of
    a series of medical tests, with Rupert Case Management Inc. between June and
    August 2010 to see if he could qualify for life insurance;

·

as a result of these tests, an elevated PSA
    level was detected;

·

during this time he was told by Simon Kay of IPS
    Insurance that further PSA readings were required and that he would not be
    successful in obtaining life insurance until the PSA levels stabilized;

·

each time he took a further test his PSA level
    was increasing;

·

on July 25, 2011, he completed an insurance
    application in the hopes that his PSA levels would stabilize, but they never
    did;

·

he underwent surgery for prostate cancer in the
    fall of 2012; and

·

he was told by Mr. Kay that if he applied for
    insurance too soon after surgery, he would be red flagged, which would cause
    difficulty in ever obtaining life insurance.

[48]

To support the statements in his affidavit, the
    respondent attached as exhibits, among other things, a copy of a payment
    statement from Rupert Case Management Inc. disclosing invoices for medical
    tests dated between May 2010 and July 2010; an IPS Insurability Information
    Form purportedly signed on July 25, 2011; and a letter dated May 29, 2013 from
    an IPS Insurance underwriter opining that he (the respondent) would be declined
    for traditional life insurance because of his prostate cancer and that
    future consideration maybe [sic] given after a minimum period of two years
    from the date of the letter.

[49]

In his affidavit, the respondent also deposed
    that, on June 21, 2012, his then counsel sent a letter to the respondents
    counsel advising of the respondents continuing inability to obtain life
    insurance and attaching documents disclosing his PSA levels from November 1,
    2010 to the date of the letter together with his medical records from a doctor
    at Sunnybrook Hospital. A copy of the June 21, 2012 letter was attached to the
    respondents affidavit as an exhibit; the respondent deposed that he did not
    have a copy of the attachments to the letter.

[50]

Based on the material that was before her, it was
    open to the motion judge to find that the respondent made reasonable efforts to
    obtain life insurance within the 60-day period following the divorce order and that
    he had been unable, due to his medical condition, to obtain traditional life
    insurance then or subsequently. The respondents efforts consisted of
    undergoing medical tests necessary to apply for life insurance and speaking to
    an insurance agent. In addition to the sworn statements in the respondents
    affidavit to that effect, the respondent provided some documents that were
    capable of supporting his assertions. It was for the motion judge to determine
    the credibility of the respondents evidence. I see no basis for interfering
    with her conclusion.

[51]

To support a finding of civil contempt a party
    must establish three elements: i) that the order at issue states clearly and
    unequivocally what should and should not be done; ii) that the party who disobeyed
    the order did so deliberately and wilfully; and iii) that the evidence
    establishes contempt beyond a reasonable doubt:
Prescott-Russell
    Services for Children and Adults v. G. (N.)
(2006), 82
    O.R. (3d) 686 (C. A.), at para. 27.

[52]

Given that she accepted the respondents evidence,
    I see no error in the motion judges decision to dismiss the contempt motion.

[53]

As a starting point, I am by no means convinced
    that the divorce order contemplates anything other than life insurance
    requiring a medical examination. The amount of the life insurance obligation
    suggests that is the case. In any event, having accepted the respondents
    evidence, there was no basis for a finding that the respondent disobeyed the
    divorce order deliberately and wilfully or that contempt had been established
    beyond a reasonable doubt.

[54]

For reasons I explain below, the law clerks
    affidavit proffered by the appellant as fresh evidence does not comply with
    rules 14(19) and 31(3) of the
Family Law Rules
, O. Reg. 114/99
[1]
. However, even assuming the
    affidavit complied with the
Family Law Rules
and was otherwise capable
    of being admitted as fresh evidence in relation to the contempt motion, at its
    highest it demonstrates only that life insurance for up to $300,000 may be
    available through a non-medical requirement carrier at a significant cost. It
    does not demonstrate that the respondent could have complied with the specific
    terms of the divorce order.

(4)

Did the motion judge err in dismissing the enforcement motion as it
    related to the appellants obligation to obtain life insurance?

[55]

As her final ground of appeal, the appellant
    argues that the trial judge

erred

in law in holding that there is
    no legal basis on which the appellant can insure the respondent's life and in
    dismissing the appellants enforcement motion for that reason. In relation to
    this issue, the appellant seeks to introduce the fresh evidence in the form of
    the law clerks affidavit concerning the availability of insurance through a
    non-medical requirement carrier. The appellant asks for an order allowing her
    to obtain the required life insurance, or alternate insurance, and to collect
    the premiums from the respondent as if they were child-support if the
    respondent does not obtain the required insurance within 30 days of the release
    of these reasons.

[56]

In support of her position, the appellant relies
    on ss. 178 and 179 of the
Insurance Act
,
    R.S.O. 1990, c. I.8. Section 178
[2]
stipulates that a contract of insurance is not void for lack of an insurable interest
    if the person whose life is insured has consented in writing to the insurance
    being filed on his or her life. Section 179
[3]
provides that a person has an insurable interest in the person's own life and
    in the life of certain other persons, including the person's child and any
    person from whom the person is receiving support.

[57]

The respondent submits that the material filed
    by the appellant is inadmissible and therefore inadequate to support making any
    specific order for enforcement. Further, relying on
Feinstat v.
    Feinstat
, 2012 ONSC 5339, 27 R.F.L. (7th) 317 (Div. Ct.),
    the respondent submits it would be unjust and unfair to enforce an obligation
    with which he cannot reasonably comply through no fault of his own.

[58]

In
Feinstat
, the
    Divisional Court held that although s. 34 of the
Family Law Act
, R.S.O. 1990, c. F.3 permits a court to order a spouse who has
    insurance to designate a dependent as a beneficiary, s. 34 does not permit a
    court to require a spouse to obtain or reinstate life insurance. No specific
    provision of s. 34 allows that.

[59]

While acknowledging that s. 15 of the
Divorce
    Act
, R.S.C. 1985, c. 3 (2nd Supp.) is less restrictive
    than s. 34 of the
Family Law Act
, the
    respondent contends that the rationale underlying s. 34 and the decision in
Feinstat
nonetheless remains sound: it is problematic and unjust
    to require a party to do something that is beyond their ability to do.
    Accordingly, an obligation to
obtain
life
    insurance should neither be imposed nor enforced.

[60]

I agree that ss. 178 and 179 of the
Insurance
    Act
appear to allow the dependents of an individual to
    take out insurance on the individuals life and that the motion judge erred
    when she stated otherwise. Nonetheless, I would decline to admit the fresh
    evidence and dismiss this ground of appeal.

[61]

As I have said, the law clerks affidavit tendered
    by the appellant as fresh evidence does not comply with the requirements of
    rule 14(19) of the
Family Law Rules
. In
    particular, the law clerk failed to depose that she believed the contents of
    the letter from the insurance advisor to be true.

[62]

In this regard I observe that the letter
    attached to the law clerks affidavit is of a different character than the
    material attached to the respondents affidavit. The letter attached to the law
    clerks affidavit was tendered to prove the facts stated in the letter on its
    own. For this type of material to carry any weight, the party tendering the
    material must comply with rule 14(19). On the other hand, the material attached
    to the respondents affidavit was tendered to support the respondents
    credibility. In these circumstances, compliance with rule 14(19) is not
    essential. The respondent had already attested to the facts he sought to prove;
    he tendered the documents solely to lend credibility to his statements.

[63]

Before making an order the efficacy of which
    will depend on the truth of the contents of a letter, a court should, at a
    minimum, require an affidavit from the author of the letter attesting to its
    contents. And the letter should include sufficient detail to allow the court to
    be confident that any order it makes can be carried out. For example, in this
    case, the letter tendered by the appellant should have included details of the
    information based on which the quotation was prepared, a clear statement that
    no medical examination will be required to obtain the quoted insurance, and a
    statement that the appellant would be able to obtain the same insurance and
    designate the children as the beneficiaries if the respondent declined to do so.
    The time frame during which the quotation is valid should also be specified.

[64]

Further, in my view, the order requested by the
    appellant would require a change order. The appellant seeks something more than
    an order requiring the respondent, or permitting the appellant, to fulfill all
    or part of an existing obligation. Instead, the appellant asks for an order mandating
    the purchase of a significantly lower amount of life insurance from a
    specialized carrier at a significant cost and with an important proviso
    attached, namely that the life insurance proposed would not cover a
    pre-existing condition, such as the respondents prostate cancer, during the
    first 24 months. By the very nature of her proposal, the appellant effectively
    acknowledges that the respondent cannot comply with the order that was made. In
    these circumstances, the proper course is to move to change the existing order.

[65]

The forgoing reasons are sufficient to dispose
    of this issue.  However, by raising
Feinstat
,
supra
, the respondent calls into question the propriety of a court making
    an order requiring a spouse to obtain life insurance.  For jurisprudential reasons,
    I propose to address that issue.

[66]

In my respectful view, the principle in
Feinstat

on which the respondent relies is incorrect. Section 34(1) of
    the
Family Law Act
lists specific powers of a
    court when making a support order under s. 33. Section 34(1)(i) permits a court
    in an application under s. 33 to make an interim or final order  requiring
    that a spouse who has a policy of life insurance as defined under the
Insurance
    Act
designate the other spouse or child as the
    beneficiary irrevocably.

[67]

Although there is no specific subsection
    permitting a court to order a spouse to
obtain

life insurance, s. 34(1)(k) gives a court discretion to make an
    interim or final order requiring the securing of payment under the order, by a
    charge on property or otherwise.

[68]

Under s. 34(4) of the
Family Law Act
, [a]n order for support binds the estate of the person having the
    support obligation unless the order provides otherwise.

[69]

Given that a support order under the
Family
    Law Act
is binding on a payor spouses estate unless the
    order provides otherwise, on its face, s. 34(1)(k) is broad enough to permit a
    court to order a spouse to obtain an insurance policy to secure payment of the
    order following the payor spouses death. The concluding words or otherwise
    in s. 34(1)(k) afford the court broad scope for securing the payment of a
    support order.

[70]

Because a support payors estate is bound by a
    support order following the payors death, the court making a support order is
    entitled to secure the payments to be made in the event of the payors death by
    requiring the payor to obtain and maintain life insurance for a specified
    beneficiary while the support order is in force and to give directions
    concerning the extent to which the payout of the insurance proceeds will
    discharge the support obligation: see
Laczko v. Laczko

(1999), 176 D.L.R. (4th) 507 (Ont. S.C.), at pp. 511-12.

[71]

The situation under the
Divorce Act
is somewhat different. There is no provision similar to s. 34(1) of
    the
Family Law Act
listing the specific powers
    of the court in an application for support. Rather, the court is given broad
    discretion to impose terms, conditions or restrictions in connection with the
    order or interim order as it thinks fit and just: ss. 15.1(4) (child support),
    15.2(3) (spousal support). It is generally accepted that as part of its
    discretionary power under these sections, a court may impose terms aimed at
    securing payment of a support order: see
Trinidad v. Trinidad
(2007), 47 R.F.L. (6th) 128 (Ont. S.C.), at para. 97;
Jardine-Vissers
    v. Vissers
, 2011 NSSC 195, 303 N.S.R. (2d) 200, at para.
    44. With respect to a child support order made under the
Divorce Act
, s. 12 of the
Federal Child Support Guidelines
[4]
gives a court express authority to order a spouse to supply
    security.

[72]

There is, however, no provision in the
Divorce
    Act
similar to s. 34(4) of the
Family Law Act
, making a support order binding on a payors estate. On the
    contrary, it has long been held that a support or maintenance obligation under
    divorce legislation ends when the payor dies unless there is a specific
    agreement to the contrary:
Schwartz Estate v. Schwartz
(1998)
, 36 R.F.L. (4th) 110 (Ont. Gen. Div.), at paras. 23, 27 and 28.
    There are conflicting authorities across Canada concerning whether a court may
    order that support payments under divorce legislation are binding on the payors
    estate: see e.g.
Carmichael v. Carmichael
(1992), 43 R.F.L. (3d) 145 (N.S.C.A.), at paras. 17, 27;
Will v. Thauberger
    Estate
(1991), 34 R.F.L. (3d) 432 (Sask. Q.B.), at para.
    14, varied on other grounds, 38 R.F.L. (3d) 68 (Sask. C.A.). Nonetheless, the
    prevailing view in Ontario has long been that the court has that power, but
    that explicit language in the order is required to make that intention clear:
Schwartz
,
supra
;
Linton v.
    Linton

(1990), 1 O.R. (3d) 1 (C.A.), at p. 32.

[73]

In my view, therefore, the same power that
    exists under the
Family Law Act
to order a
    spouse to obtain insurance to secure payment of support payments that are binding
    on the payors estate also exists under the
Divorce Act
.

[74]

That said, where there is no existing policy in
    place, a court should proceed carefully in requiring a payor spouse to obtain
    insurance. This case demonstrates the desirability of having evidence of the
    payors insurability and of the amount and cost of the available insurance.
    Careful consideration should be given to the amount of insurance that is
    appropriate. It should not exceed the total amount of support likely to be payable
    over the duration of the support award. Moreover, the required insurance should
    generally be somewhat less than the total support anticipated where the court
    determines that the recipient will be able to invest the proceeds of an
    insurance payout. Further, the amount of insurance to be maintained should
    decline over time as the total amount of support payable over the duration of
    the award diminishes. The obligation to maintain insurance should end when the
    support obligation ceases  and provision should be made to allow the payor
    spouse to deal with the policy at that time. Finally, when proceeding under the
Divorce Act
, the court should first order that
    the support obligation is binding on the payors estate.

F.

disposition

[75]

Based
    on the foregoing reasons, I would dismiss the appeal and the fresh evidence
    application. Nothing in these reasons should be read as discharging the
    respondent from his obligation under the divorce order to obtain and maintain life
    insurance. In the event the respondent remains unable to fulfill this
    obligation, he should serve and file a motion to change under rule 15 of the
Family
    Law Rules
.

[76]

Costs
    of the appeal are to the respondent fixed in the amount of $10,000 inclusive of
    disbursements and applicable taxes.

Released: DD August 25, 2014

J. Simmons J.A.

I agree. D. Doherty
    J.A.

I agree. M. Tulloch
    J.A.





[1]

Rules 14(19) and 31(3) of the
Family Law Rules
provide:

14. (19) The
    affidavit may also contain information that the person learned from someone
    else, but only if,

(a) the source of the
    information is identified by name and the affidavit states that the person
    signing it believes the information is true; and

(b) in addition, if
    the motion is a contempt motion under rule 31, the information is not likely to
    be disputed.



31. (3) The
    supporting affidavit may contain statements of information that the person
    signing the affidavit learned from someone else, but only if the requirements
    of subrule 14(19) are satisfied.



[2]
Section 178 of the
Insurance Act
provides the following:

178. (1) Subject to subsection
    (2), where at the time a contract would otherwise take effect the insured has
    no insurable interest, the contract is void.

(2) A contract is not void for
    lack of insurable interest,

(a) if it is a contract of group
    insurance; or

(b) if the person whose life is
    insured has consented in writing to the insurance being placed on his or her
    life.

(3) Where the person whose life
    is insured is under the age of sixteen years, consent to insurance being placed
    on the persons life may be given by one of his or her parents or by a person
    standing in the role of parent to him or her.



[3]
Section 179 of the
Insurance Act
provides the following:

179. Without restricting the
    meaning of the expression insurable interest, a person has an insurable
    interest in the persons own life and in the life of,

(a) the persons child or
    grandchild;

(b) the persons spouse;

(c) any person upon whom the
    person is wholly or in part dependent, for, or from whom the person is
    receiving, support or education;

(d) an employee of the person;
    and

(e) any person in the duration
    of whose life the person has a pecuniary interest.



[4]
Section 12 of the
Federal Child Support Guidelines

reads: The
    court may require in the child support order that the amount payable under the
    order be paid or secured, or paid and secured, in the manner specified in the
    order.


